 1

 2

 3

 4

 5

 6

 7                                         UNITED STATES DISTRICT COURT

 8               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

 9

10

11    ALLISON DYKENS,                                    Case No. 3:18-cv-03119 WHO

12                            Plaintiff,                 ORDER ON STIPULATION TO DISMISS
                                                         ACTION WITH PREJUDICE
13    v.

14    LIFE INSURANCE COMPANY OF
      NORTH AMERICA; and DOES 1
15    through 10,

16                            Defendants.

17

18

19
              Upon consideration of parties’ stipulation to dismiss the entire action with prejudice, and
20
     good cause appearing therefor,
21
              IT IS HEREBY ORDERED that this action shall be dismissed with prejudice, in its
22
     entirety, with each party to bear their own attorneys’ fees and costs.
23
              IT IS SO ORDERED.
24

25   DATED: December 7, 2018                          ________________________________________
                                                      HON. WILLIAM H. ORRICK
26                                                    UNITED STATES DISTRICT JUDGE
27

28

      LA #4817-1620-2369 v1                            -1-                      CASE NO. 3:18-cv-03119 WHO
